DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 26 July 2022, regarding application number 16/783,974.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 24-42 remain pending in the application, while claims 1-23 have been cancelled. Claims 24-42 are new. Claims 7-8 have been cancelled, therefore the objections are moot.
Response to Arguments
Applicant’s arguments, see Pages 6-9, filed 26 July 2022, with respect to the rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 and to new claims 24-42 have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the full rejection details below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-25, 31-36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Thackston et al. (US 20200101610 A1 and Thackston hereinafter), in view of Sato (US 20160354933 A1 and Sato hereinafter).
Regarding Claim 24
Thackston teaches a system (see all Figs.; [0005]) comprising: 
a first controller (see Fig. 1, processor 130; [0022]) that controls motion of a first twin (see Figs. 1-2, robot 100; Fig. 6C, detected arm 610 and detected effectuator 612; Fig. 7C; detected arm 712 and detected effectuator 714; [0020], [0058] and [0061]) in a first world (see "real/actual environment" in Figs. 1-2, 6C and 7C; [0005], [0015] and [0018]); and 
a second controller (see Fig. 3, [0041]) that communicates with the first controller and controls motion of a second twin (see Figs. 6A-6B and 7A-7B, "virtual robot", virtual arms 602 and 702 and virtual effectuators 604 and 704; [0056]-[0057] and [0059]-[0060]) in a second world (see "virtual environment" in Figs. 6A-6B and 7A-7B; [0013]-[0014], [0016]-[0017] and [0019]), wherein: 
the first controller receives second-world force data corresponding to a force applied to the second twin in the second world (see Fig. 7B, virtual force indicator 711; [0060]); 
the first controller controls the motion of the first twin based on the second-world force data (see [0061]); wherein: 
the first world is the physical world (see "real/actual environment" in Figs. 1-2, 6C and 7C; [0005], [0015] and [0018]); and 
the second world is the virtual world (see "virtual environment" in Figs. 6A-6B and 7A-7B; [0013]-[0014], [0016]-[0017] and [0019]).
Thackston is silent regarding the second controller receives first-world motion data corresponding to the motion of the first twin in the first world; and
the second controller uses the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world.
Sato teaches a system (see all Figs.; [0010]) comprising: 
a first controller (see Fig. 1, robot controller 14; [0010] and [0033]-[0035]) that controls motion of a first twin (see Fig. 1, robot 12 and tool 22; [0010], [0016] and [0033]) in a first world (see Fig. 1, robot system 20; [0016] and [0033]); and 
a second controller (see Fig. 1, robot controller 14 and/or teaching pendant 26; [0010] and [0036]) that communicates with the first controller (see Fig. 2, displayed robot 12; [0017] and [0036]) and controls motion of a second twin in a second world (see "simulated image or video of robot system 10" in Fig. 2; [0017] and [0036]), wherein: 
the second controller receives first-world motion data corresponding to the motion of the first twin in the first world (see [0010], [0033]-[0035] and [0041]-[0042]); and 
the second controller uses the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world (see Figs. 2 and 4 all; [0010], [0036] and [0042]-[0047], especially [0036 "When the video is displayed, a displayed robot on indicator 28 may move corresponding to the motion of an actual robot"]), wherein: 
the first world is the physical world (see Fig. 1, robot system 20; [0016] and [0033]); and 
the second world is the virtual world (see "simulated image or video of robot system 10" in Fig. 2; [0017] and [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Sato to Thackston. That is, it would have been obvious to take the system of Thackston and further include steps wherein the second controller receives first-world motion data corresponding to the motion of the first twin in the first world and the second controller uses the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world, as taught by Sato. 
Sato teaches displaying a virtual robot twin which moves corresponding to the motion of a physical robot twin so that an operator can visually or intuitively understand the trajectory of the physical robot twin and how the direction and/or magnitude of a force on the physical robot twin changes throughout its trajectory. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of Thackston in order to attain the same results. 
Application of the known technique taught by Sato to the system taught by Thackston would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the second controller receives first-world motion data corresponding to the motion of the first twin in the first world and the second controller uses the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 25
Modified Thackston teaches the system of claim 24 (as discussed above in claim 24), 
Thackston further teaches wherein: 
the first world is the physical world (see "real/actual environment" in Figs. 1-2, 6C and 7C; [0005], [0015] and [0018]); 
the first controller is a physical-world (PW) controller (see Fig. 1, processor 130; [0022]); 
the first twin is a physical twin (see Figs. 1-2, robot 100; Fig. 6C, detected arm 610 and detected effectuator 612; Fig. 7C; detected arm 712 and detected effectuator 714; [0020], [0058] and [0061]); 
the second world is the virtual world (see "virtual environment" in Figs. 6A-6B and 7A-7B; [0013]-[0014], [0016]-[0017] and [0019]); 
the second controller is a virtual-world (VW) controller (see Fig. 3, [0041]); and 
the second twin is a virtual twin (see Figs. 6A-6B and 7A-7B, "virtual robot", virtual arms 602 and 702 and virtual effectuators 604 and 704; [0056]-[0057] and [0059]-[0060]).
Sato additionally teaches wherein: 
the first world is the physical world (see Fig. 1, robot system 20; [0016] and [0033]); 
the first controller is a physical-world (PW) controller (see Fig. 1, robot controller 14; [0010] and [0033]-[0035]); 
the first twin is a physical twin (see Fig. 1, robot 12 and tool 22; [0010], [0016] and [0033]); 
the second world is the virtual world (see "simulated image or video of robot system 10" in Fig. 2; [0017] and [0036]); 
the second controller is a virtual-world (VW) controller (see Fig. 1, robot controller 14 and/or teaching pendant 26; [0010] and [0036]); and 
the second twin is a virtual twin (see Fig. 2, displayed robot 12; [0017] and [0036]).
Regarding Claim 31
Modified Thackston teaches the system of claim 24 (as discussed above in claim 24),
Thackston further teaches further comprising one or more sensors configured to generate sensor measurements corresponding to the physical world (see [0004]-[0005] and [0020]).
Sato additionally teaches further comprising one or more sensors configured to generate sensor measurements corresponding to the physical world (see Fig. 1, force sensor 24; [0033]-[0034]).
Regarding Claim 32
Modified Thackston teaches the system of claim 31 (as discussed above in claim 31),
Thackston further teaches further comprising one or more actuators configured to move the physical twin (see Fig. 1, mobile actuator 158; [0020] and [0036]-[0039]).
Regarding Claim 33
Modified Thackston teaches the system of claim 24 (as discussed above in claim 24),
Thackston further teaches further comprising one or more actuators configured to move the physical twin (see Fig. 1, mobile actuator 158; [0020] and [0036]-[0039]).
Regarding Claim 34
Modified Thackston teaches the system of claim 24 (as discussed above in claim 24),
Thackston further teaches wherein the physical twin is a robot (see Figs. 1-2, robot 100; Fig. 6C, detected arm 610 and detected effectuator 612; Fig. 7C; detected arm 712 and detected effectuator 714; [0020], [0058] and [0061]).
Sato additionally teaches wherein the physical twin is a robot (see Fig. 1, robot 12; [0010] and [0033]).
Regarding Claim 35
Thackston teaches a computer-implemented method (see all Figs.; [0005]) for controlling (i) motion of a first twin (see Figs. 1-2, robot 100; Fig. 6C, detected arm 610 and detected effectuator 612; Fig. 7C; detected arm 712 and detected effectuator 714; [0020], [0058] and [0061]) in a first world (see "real/actual environment" in Figs. 1-2, 6C and 7C; [0005], [0015] and [0018]) and (ii) motion of a second twin (see Figs. 6A-6B and 7A-7B, "virtual robot", virtual arms 602 and 702 and virtual effectuators 604 and 704; [0056]-[0057] and [0059]-[0060]) in a second world (see "virtual environment" in Figs. 6A-6B and 7A-7B; [0013]-[0014], [0016]-[0017] and [0019]), the method comprising: 
providing second-world force data corresponding to a force applied to the second twin in the second world (see Fig. 7B, virtual force indicator 711; [0060]); and
controlling the motion of the first twin based on the second-world force data (see [0061]); wherein: 
the first world is the physical world (see "real/actual environment" in Figs. 1-2, 6C and 7C; [0005], [0015] and [0018]); and 
the second world is the virtual world (see "virtual environment" in Figs. 6A-6B and 7A-7B; [0013]-[0014], [0016]-[0017] and [0019]).
Thackston is silent regarding providing first-world motion data corresponding to the motion of the first twin in the first world; and 
using the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world.
Sato teaches a computer-implemented method (see all Figs.; [0010]) for controlling (i) motion of a first twin (see Fig. 1, robot 12 and tool 22; [0010], [0016] and [0033]) in a first world (see Fig. 1, robot system 20; [0016] and [0033]) and (ii) motion of a second twin (see Fig. 2, displayed robot 12; [0017] and [0036]) in a second world (see "simulated image or video of robot system 10" in Fig. 2; [0017] and [0036]), the method comprising: 
providing first-world motion data corresponding to the motion of the first twin in the first world (see [0010], [0033]-[0035] and [0041]-[0042]); and 
using the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world (see Figs. 2 and 4 all; [0010], [0036] and [0042]-[0047], especially [0036 "When the video is displayed, a displayed robot on indicator 28 may move corresponding to the motion of an actual robot"]), wherein: 
the first world is the physical world (see Fig. 1, robot system 20; [0016] and [0033]); and 
the second world the virtual world (see "simulated image or video of robot system 10" in Fig. 2; [0017] and [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Sato to Thackston. That is, it would have been obvious to take the process of Thackston and further include steps of providing first-world motion data corresponding to the motion of the first twin in the first world and using the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world, as taught by Sato. 
Sato teaches displaying a virtual robot twin which moves corresponding to the motion of a physical robot twin so that an operator can visually or intuitively understand the trajectory of the physical robot twin and how the direction and/or magnitude of a force on the physical robot twin changes throughout its trajectory. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Thackston in order to attain the same results. 
Application of the known technique taught by Sato to the process taught by Thackston would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further include steps of providing first-world motion data corresponding to the motion of the first twin in the first world and using the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 36
Modified Thackston teaches the method of claim 35 (as discussed above in claim 35),
Thackston further teaches wherein: 
the first world is the physical world (see "real/actual environment" in Figs. 1-2, 6C and 7C; [0005], [0015] and [0018]); 
the first twin is a physical twin (see Figs. 1-2, robot 100; Fig. 6C, detected arm 610 and detected effectuator 612; Fig. 7C; detected arm 712 and detected effectuator 714; [0020], [0058] and [0061]); 
the second world is the virtual world (see "virtual environment" in Figs. 6A-6B and 7A-7B; [0013]-[0014], [0016]-[0017] and [0019]); and 
the second twin is a virtual twin (see Figs. 6A-6B and 7A-7B, "virtual robot", virtual arms 602 and 702 and virtual effectuators 604 and 704; [0056]-[0057] and [0059]-[0060]).
Sato additionally teaches wherein: 
the first world is the physical world (see Fig. 1, robot system 20; [0016] and [0033]); 
the first twin is a physical twin (see Fig. 1, robot 12 and tool 22; [0010], [0016] and [0033]); 
the second world is the virtual world (see "simulated image or video of robot system 10" in Fig. 2; [0017] and [0036]); and 
the second twin is a virtual twin (see Fig. 2, displayed robot 12; [0017] and [0036]).
Regarding Claim 42
Modified Thackston teaches the method of claim 35 (as discussed above in claim 35), 
Thackston further teaches wherein the physical twin is a robot (see Figs. 1-2, robot 100; Fig. 6C, detected arm 610 and detected effectuator 612; Fig. 7C; detected arm 712 and detected effectuator 714; [0020], [0058] and [0061]).
Sato additionally teaches wherein the physical twin is a robot (see Fig. 1, robot 12; [0010] and [0033]).

Claims 26-27 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Thackston (as modified by Sato) as applied to claims 25 and 36 above, and further in view of Hazan et al. (US 20200122327 A1 and Hazan hereinafter).
Regarding Claim 26
Modified Thackston teaches the system of claim 25 (as discussed above in claim 25), 
Thackston is silent regarding wherein: 
the VW controller receives other PW motion data corresponding to other motion of the physical twin that is not based on a VW force applied to the virtual twin in the virtual world; and 
the VW controller uses the other PW motion data to control the motion of the virtual twin to match the motion of the physical twin.
Hazan teaches a system (see all Figs.; [0008]) comprising: 
a first controller (see Fig. 1; [0031]) that controls motion of a first twin (see Fig. 4; physical cobot 201; [0008], [0040] and [0053]) in a first world (see Fig. 4; lab cell 200; [0008], [0040] and [0053]); and 
a second controller (see Fig. 1; [0031]) that communicates with the first controller and controls motion of a second twin (see Fig. 4; virtual cobot 301; [0008], [0040] and [0053]) in a second world (see Fig. 4; superimposed meta cell 330; [0008] and [0053]), wherein: 
the second controller receives first-world motion data corresponding to the motion of the first twin in the first world (see [0008 "The method further includes receiving inputs from the physical cobot's movement during teaching whereby the physical cobot is moved in the lab cell to the desired position(s) .... A robotic program is generated based on the received inputs of the physical cobot's movement."], [0046], [0052] and [0064]-[0065]); and 
the second controller uses the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world (see [0008 "The virtual cobot and the physical cobot are connected together so that when the physical cobot moves, the virtual cobot follows the movement in the virtual environment…"], [0047], [0052] and [0064]-[0065]), wherein: 
the first world is the physical world (see Fig. 4; lab cell 200; [0008], [0040] and [0053); and 
the second world is the virtual world (see Fig. 4; superimposed meta cell 330; [0008] and [0053]),
wherein: 
the VW controller receives other PW motion data corresponding to other motion of the physical twin that is not based on a VW force applied to the virtual twin in the virtual world (see [0008 "The method further includes receiving inputs from the physical cobot's movement during teaching whereby the physical cobot is moved in the lab cell to the desired position(s) .... A robotic program is generated based on the received inputs of the physical cobot's movement."], [0046], [0052] and [0064]-[0065]); and 
the VW controller uses the other PW motion data to control the motion of the virtual twin to match the motion of the physical twin (see [0008 "The virtual cobot and the physical cobot are connected together so that when the physical cobot moves, the virtual cobot follows the movement in the virtual environment…"], [0047], [0052] and [0064]-[0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hazan to modified Thackston. That is, it would have been obvious to take the system of modified Thackston and further include steps wherein the VW controller receives other PW motion data corresponding to other motion of the physical twin that is not based on a VW force applied to the virtual twin in the virtual world and the VW controller uses the other PW motion data to control the motion of the virtual twin to match the motion of the physical twin, as taught by Hazan. 
Hazan teaches connecting a virtual robot twin and physical robot twin together so that when the physical robot twin moves, the virtual robot twin follows the movement in the virtual world. Doing so enables a user to easily program the virtual robot twin by grabbing the physical robot twin and moving it to desired positions. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Thackston in order to attain the same results. 
Application of the known technique taught by Hazan to the system taught by modified Thackston would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the VW controller receives other PW motion data corresponding to other motion of the physical twin that is not based on a VW force applied to the virtual twin in the virtual world and the VW controller uses the other PW motion data to control the motion of the virtual twin to match the motion of the physical twin. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 27
Modified Thackston teaches the system of claim 25 (as discussed above in claim 25),
Thackston is silent regarding wherein the PW controller controls motion of the physical twin such that collisions involving the physical twin are avoided in the physical world.
Hazan teaches wherein the PW controller controls motion of the physical twin such that collisions involving the physical twin are avoided in the physical world (see [0047]-[0048], [0054]-[0055] and [0061]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hazan to modified Thackston. That is, it would have been obvious to take the system of modified Thackston and further include a step wherein the PW controller controls motion of the physical twin such that collisions involving the physical twin are avoided in the physical world, as taught by Hazan. 
Hazan teaches connecting a virtual robot twin and physical robot twin together so that when the virtual robot twin detects a collision, the physical robot twin follows the movement of the virtual robot twin of stopping, slowing down or deviating to avoid a physical collision. Doing so enables a user to add virtual obstacles to the virtual world to easily program the physical robot twin to avoid collisions in the physical world. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Thackston in order to attain the same results. 
Application of the known technique taught by Hazan to the system taught by modified Thackston would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the PW controller controls motion of the physical twin such that collisions involving the physical twin are avoided in the physical world. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 37
Modified Thackston teaches the method of claim 36 (as discussed above in claim 36),
Thackston is silent regarding further comprising: 
providing other PW motion data corresponding to other motion of the physical twin that is not based on a VW force applied to the virtual twin in the virtual world; and 
using the other PW motion data to control the motion of the virtual twin to match the motion of the physical twin.
Hazan teaches a computer-implemented method (see all Figs.; [0008]) for controlling (i) motion of a first twin (see Fig. 4; physical cobot 201; [0008], [0040] and [0053]) in a first world (see Fig. 4; lab cell 200; [0008], [0040] and [0053]) and (ii) motion of a second twin (see Fig. 4; virtual cobot 301; [0008], [0040] and [0053]) in a second world (see Fig. 4; superimposed meta cell 330; [0008] and [0053]), the method comprising: 
providing first-world motion data corresponding to the motion of the first twin in the first world (see [0008 "The method further includes receiving inputs from the physical cobot's movement during teaching whereby the physical cobot is moved in the lab cell to the desired position(s) .... A robotic program is generated based on the received inputs of the physical cobot's movement."], [0046], [0052] and [0064]-[0065]); and 
using the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world (see [0008 "The virtual cobot and the physical cobot are connected together so that when the physical cobot moves, the virtual cobot follows the movement in the virtual environment…"], [0047], [0052] and [0064]-[0065]), wherein: 
the first world is the physical world (see Fig. 4; lab cell 200; [0008], [0040] and [0053]); and 
the second world the virtual world (see Fig. 4; superimposed meta cell 330; [0008] and [0053]).
further comprising: 
providing other PW motion data corresponding to other motion of the physical twin that is not based on a VW force applied to the virtual twin in the virtual world (see [0008 "The method further includes receiving inputs from the physical cobot's movement during teaching whereby the physical cobot is moved in the lab cell to the desired position(s) .... A robotic program is generated based on the received inputs of the physical cobot's movement."], [0046], [0052] and [0064]-[0065]); and 
using the other PW motion data to control the motion of the virtual twin to match the motion of the physical twin (see [0008 "The virtual cobot and the physical cobot are connected together so that when the physical cobot moves, the virtual cobot follows the movement in the virtual environment…"], [0047], [0052] and [0064]-[0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hazan to modified Thackston. That is, it would have been obvious to take the process of modified Thackston and further include steps of providing other PW motion data corresponding to other motion of the physical twin that is not based on a VW force applied to the virtual twin in the virtual world and using the other PW motion data to control the motion of the virtual twin to match the motion of the physical twin, as taught by Hazan. 
Hazan teaches connecting a virtual robot twin and physical robot twin together so that when the physical robot twin moves, the virtual robot twin follows the movement in the virtual world. Doing so enables a user to easily program the virtual robot twin by grabbing the physical robot twin and moving it to desired positions. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Thackston in order to attain the same results. 
Application of the known technique taught by Hazan to the process taught by modified Thackston would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising providing other PW motion data corresponding to other motion of the physical twin that is not based on a VW force applied to the virtual twin in the virtual world and using the other PW motion data to control the motion of the virtual twin to match the motion of the physical twin. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 38
Modified Thackston teaches the method of claim 37 (as discussed above in claim 37), 
Thackston is silent regarding wherein motion of the physical twin is controlled such that collisions involving the physical twin are avoided in the physical world.
Hazan teaches wherein motion of the physical twin is controlled such that collisions involving the physical twin are avoided in the physical world (see [0047]-[0048], [0054]-[0055] and [0061]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hazan to modified Thackston. That is, it would have been obvious to take the process of modified Thackston and further include a step wherein motion of the physical twin is controlled such that collisions involving the physical twin are avoided in the physical world, as taught by Hazan. 
Hazan teaches connecting a virtual robot twin and physical robot twin together so that when the virtual robot twin detects a collision, the physical robot twin follows the movement of the virtual robot twin of stopping, slowing down or deviating to avoid a physical collision. Doing so enables a user to add virtual obstacles to the virtual world to easily program the physical robot twin to avoid collisions in the physical world. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Thackston in order to attain the same results. 
Application of the known technique taught by Hazan to the process taught by modified Thackston would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein motion of the physical twin is controlled such that collisions involving the physical twin are avoided in the physical world. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 28 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Thackston.
Regarding Claim 28
The limitations of claim 28 change the interpretation of independent claim 24. For example, as opposed to claim 25 where the first world is the physical world, in claim 28 the first world is the virtual world. Therefore, claim 28 is rejected as being unpatentable over Sato, in view of Thackston, as opposed to claim 25 which is rejected as being unpatentable over Thackston, in view of Sato. The following rejection of claim 28 will additionally include the rejection of independent claim 24 for clarity.
Regarding claim 24:
Sato teaches a system (see all Figs.; [0010]) comprising: 
a first controller (see Fig. 1, robot controller 14 and/or teaching pendant 26; [0010] and [0036]) that controls motion of a first twin (see Fig. 2, displayed robot 12; [0017] and [0036]) in a first world (see "simulated image or video of robot system 10" in Fig. 2; [0017] and [0036]); and 
a second controller (see Fig. 1, robot controller 14; [0010] and [0033]-[0035]) that communicates with the first controller and controls motion of a second twin (see Fig. 1, robot 12 and tool 22; [0010], [0016] and [0033]) in a second world (see Fig. 1, robot system 20; [0016] and [0033]), wherein: 
the first controller receives second-world force data corresponding to a force applied to the second twin in the second world (see [0010] and [0033]-[0035]); 
the first controller controls the motion of the first twin based on the second-world force data (see Figs. 2 and 4 all; [0010], [0036] and [0042]-[0047], especially [0036 "When the video is displayed, a displayed robot on indicator 28 may move corresponding to the motion of an actual robot"]);  wherein: 
the first world is a virtual world (see "simulated image or video of robot system 10" in Fig. 2; [0017] and [0036]); and
the second world is the physical world (see Fig. 1, robot system 20; [0016] and [0033]).
Sato is silent regarding the second controller receives first-world motion data corresponding to the motion of the first twin in the first world; and 
the second controller uses the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world.
Thackston teaches a system (see all Figs.; [0005]) comprising: 
a first controller (see Fig. 3, [0041]) that controls motion of a first twin (see Figs. 6A-6B and 7A-7B, "virtual robot", virtual arms 602 and 702 and virtual effectuators 604 and 704; [0056]-[0057] and [0059]-[0060]) in a first world (see "virtual environment" in Figs. 6A-6B and 7A-7B; [0013]-[0014], [0016]-[0017] and [0019]); and 
a second controller (see Fig. 1, processor 130; [0022]) that communicates with the first controller and controls motion of a second twin (see Figs. 1-2, robot 100; Fig. 6C, detected arm 610 and detected effectuator 612; Fig. 7C; detected arm 712 and detected effectuator 714; [0020], [0058] and [0061]) in a second world (see "real/actual environment" in Figs. 1-2, 6C and 7C; [0005], [0015] and [0018]), wherein: 
the second controller receives first-world motion data corresponding to the motion of the first twin in the first world (see Figs. 6A-6B and 7A-7B; [0056]-[0057] and [0059]-[0060]); and 
the second controller uses the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world (see Fig. 6C; [0058] and [0061], especially [0058 "In the detected (i.e., real) environment 600C, the detected effectuator 612 correspondingly manipulates the detected object 614."]), wherein: 
the first world is a virtual world (see "virtual environment" in Figs. 6A-6B and 7A-7B; [0013]-[0014], [0016]-[0017] and [0019]); and 
the second world is the physical world (see "real/actual environment" in Figs. 1-2, 6C and 7C; [0005], [0015] and [0018]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Thackston to Sato. That is, it would have been obvious to take the system of Sato and further include steps wherein the second controller receives first-world motion data corresponding to the motion of the first twin in the first world and the second controller uses the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world, as taught by Thackston. 
Thackston teaches manipulating a virtual robot twin in a virtual environment in order to control a corresponding physical robot twin with the same movements as an easy way of teaching the physical robot twin without requiring a user with high level programming skills. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of Sato in order to attain the same results. 
Application of the known technique taught by Thackston to the system taught by Sato would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the second controller receives first-world motion data corresponding to the motion of the first twin in the first world and the second controller uses the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding claim 28:
Modified Sato teaches the system of claim 24 (as discussed above), wherein: 
Sato further teaches the first world is the virtual world (see "simulated image or video of robot system 10" in Fig. 2; [0017] and [0036]); 
the first controller is a VW controller (see Fig. 1, robot controller 14 and/or teaching pendant 26; [0010] and [0036]); 
the first twin is a virtual twin (see Fig. 2, displayed robot 12; [0017] and [0036]); 
the second world is the physical world (see Fig. 1, robot system 20; [0016] and [0033]); 
the second controller is a PW controller (see Fig. 1, robot controller 14; [0010] and [0033]-[0035]); and 
the second twin is a physical twin (see Fig. 1, robot 12 and tool 22; [0010], [0016] and [0033]).
Thackston additionally teaches wherein: 
the first world is the virtual world (see "virtual environment" in Figs. 6A-6B and 7A-7B; [0013]-[0014], [0016]-[0017] and [0019]); 
the first controller is a VW controller (see Fig. 3, [0041]); 
the first twin is a virtual twin (see Figs. 6A-6B and 7A-7B, "virtual robot", virtual arms 602 and 702 and virtual effectuators 604 and 704; [0056]-[0057] and [0059]-[0060]); 
the second world is the physical world (see "real/actual environment" in Figs. 1-2, 6C and 7C; [0005], [0015] and [0018]); 
the second controller is a PW controller (see Fig. 1, processor 130; [0022]); and 
the second twin is a physical twin (see Figs. 1-2, robot 100; Fig. 6C, detected arm 610 and detected effectuator 612; Fig. 7C; detected arm 712 and detected effectuator 714; [0020], [0058] and [0061]).
Regarding Claim 39
The limitations of claim 39 change the interpretation of independent claim 35. For example, as opposed to claim 36 where the first world is the physical world, in claim 39 the first world is the virtual world. Therefore, claim 39 is rejected as being unpatentable over Sato, in view of Thackston, as opposed to claim 36 which is rejected as being unpatentable over Thackston, in view of Sato. The following rejection of claim 36 will additionally include the rejection of independent claim 35 for clarity.
Regarding claim 35:
Sato teaches a computer-implemented method (see all Figs.; [0010]) for controlling (i) motion of a first twin (see Fig. 2, displayed robot 12; [0017] and [0036]) in a first world (see "simulated image or video of robot system 10" in Fig. 2; [0017] and [0036]) and (ii) motion of a second twin (see Fig. 1, robot 12 and tool 22; [0010], [0016] and [0033]) in a second world (see Fig. 1, robot system 20; [0016] and [0033]), the method comprising: 
providing second-world force data corresponding to a force applied to the second twin in the second world (see [0010] and [0033]-[0035]); 
controlling the motion of the first twin based on the second-world force data (see Figs. 2 and 4 all; [0010], [0036] and [0042]-[0047], especially [0036 "When the video is displayed, a displayed robot on indicator 28 may move corresponding to the motion of an actual robot"]); wherein: 
the first world is a virtual world (see "simulated image or video of robot system 10" in Fig. 2; [0017] and [0036]); and 
the second world is the physical world (see Fig. 1, robot system 20; [0016] and [0033]).
Sato is silent regarding providing first-world motion data corresponding to the motion of the first twin in the first world; and 
using the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world.
Thackston teaches a computer-implemented method (see all Figs.; [0005]) for controlling (i) motion of a first twin (see Figs. 6A-6B and 7A-7B, "virtual robot", virtual arms 602 and 702 and virtual effectuators 604 and 704; [0056]-[0057] and [0059]-[0060]) in a first world (see "virtual environment" in Figs. 6A-6B and 7A-7B; [0013]-[0014], [0016]-[0017] and [0019]) and (ii) motion of a second twin (see Figs. 1-2, robot 100; Fig. 6C, detected arm 610 and detected effectuator 612; Fig. 7C; detected arm 712 and detected effectuator 714; [0020], [0058] and [0061]) in a second world (see "real/actual environment" in Figs. 1-2, 6C and 7C; [0005], [0015] and [0018]), the method comprising:  
providing first-world motion data corresponding to the motion of the first twin in the first world (see Figs. 6A-6B and 7A-7B; [0056]-[0057] and [0059]-[0060]); and 
using the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world (see Fig. 6C; [0058] and [0061], especially [0058 "In the detected (i.e., real) environment 600C, the detected effectuator 612 correspondingly manipulates the detected object 614."]), wherein: 
the first world is a virtual world (see "virtual environment" in Figs. 6A-6B and 7A-7B; [0013]-[0014], [0016]-[0017] and [0019]); and 
the second world is the physical world (see "real/actual environment" in Figs. 1-2, 6C and 7C; [0005], [0015] and [0018]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Thackston to Sato. That is, it would have been obvious to take the process of Sato and further include steps of providing first-world motion data corresponding to the motion of the first twin in the first world and using the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world, as taught by Thackston. 
Thackston teaches manipulating a virtual robot twin in a virtual environment in order to control a corresponding physical robot twin with the same movements as an easy way of teaching the physical robot twin without requiring a user with high level programming skills. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Sato in order to attain the same results. 
Application of the known technique taught by Thackston to the process taught by Sato would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further include steps of providing first-world motion data corresponding to the motion of the first twin in the first world and using the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding claim 39:
Modified Sato teaches the method of claim 35 (as discussed above), 
Sato further teaches wherein: 
the first world is the virtual world (see "simulated image or video of robot system 10" in Fig. 2; [0017] and [0036]); 
the first twin is a virtual twin (see Fig. 2, displayed robot 12; [0017] and [0036]); 
the second world is the physical world (see Fig. 1, robot system 20; [0016] and [0033]; and 
the second twin is a physical twin (see Fig. 1, robot 12 and tool 22; [0010], [0016] and [0033]).
Thackston additionally teaches wherein: 
the first world is the virtual world (see "virtual environment" in Figs. 6A-6B and 7A-7B; [0013]-[0014], [0016]-[0017] and [0019]); 
the first twin is a virtual twin (see Figs. 6A-6B and 7A-7B, "virtual robot", virtual arms 602 and 702 and virtual effectuators 604 and 704; [0056]-[0057] and [0059]-[0060]); 
the second world is the physical world (see "real/actual environment" in Figs. 1-2, 6C and 7C; [0005], [0015] and [0018]); and 
the second twin is a physical twin (see Figs. 1-2, robot 100; Fig. 6C, detected arm 610 and detected effectuator 612; Fig. 7C; detected arm 712 and detected effectuator 714; [0020], [0058] and [0061]).

Claims 29-30 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (as modified by Thackston) as applied to claims 28 and 39 above, and further in view of Hazan.
Regarding Claim 29
Modified Sato teaches the system of claim 28 (as discussed above in claim 28),
Sato is silent regarding wherein: 
the PW controller receives other VW motion data corresponding to other motion of the virtual twin that is not based on a PW force applied to the physical twin in the physical world; and 
the PW controller uses the other VW motion data to control the motion of the physical twin to match the motion of the virtual twin.
Hazan teaches a system (see all Figs.; [0008]) comprising: 
a first controller (see Fig. 1; [0031]) that controls motion of a first twin (see Fig. 4; virtual cobot 301; [0008], [0040] and [0053]) in a first world (see Fig. 4; superimposed meta cell 330; [0008] and [0053]); and 
a second controller (see Fig. 1; [0031]) that communicates with the first controller and controls motion of a second twin (see Fig. 4; physical cobot 201; [0008], [0040] and [0053]) in a second world (see Fig. 4; lab cell 200; [0008], [0040] and [0053]), wherein: 
the second controller receives first-world motion data corresponding to the motion of the first twin in the first world (see [0047]-[0048], [0054]-[0055] and [0061]); and 
the second controller uses the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world (see [0047]-[0048], [0054]-[0055] and [0061], especially [0048 "...once the virtual cobot detects a collision in the virtual environment, both virtual and physical cobots receive a collision notification. The collision notification may contain instructions causing the cobot to stop, slow down, deviate, and/or to issue a warning."]), wherein: 
the first world is a virtual world (see Fig. 4; superimposed meta cell 330; [0008] and [0053]); and 
the second world is the physical world (see Fig. 4; lab cell 200; [0008], [0040] and [0053]).
wherein: 
the PW controller receives other VW motion data corresponding to other motion of the virtual twin that is not based on a PW force applied to the physical twin in the physical world (see [0047]-[0048], [0054]-[0055] and [0061]); and 
the PW controller uses the other VW motion data to control the motion of the physical twin to match the motion of the virtual twin (see [0047]-[0048], [0054]-[0055] and [0061], especially [0048 "...once the virtual cobot detects a collision in the virtual environment, both virtual and physical cobots receive a collision notification. The collision notification may contain instructions causing the cobot to stop, slow down, deviate, and/or to issue a warning."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hazan to modified Sato. That is, it would have been obvious to take the system of modified Sato and further include steps wherein the PW controller receives other VW motion data corresponding to other motion of the virtual twin that is not based on a PW force applied to the physical twin in the physical world and the PW controller uses the other VW motion data to control the motion of the physical twin to match the motion of the virtual twin, as taught by Hazan. 
Hazan teaches connecting a virtual robot twin and physical robot twin together so that when the virtual robot twin detects a collision, the physical robot twin follows the movement of the virtual robot twin of stopping, slowing down or deviating. Doing so enables a user to add virtual obstacles to the virtual world to easily program the physical robot twin to avoid collisions in the physical world. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Sato in order to attain the same results. 
Application of the known technique taught by Hazan to the system taught by modified Sato would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the PW controller receives other VW motion data corresponding to other motion of the virtual twin that is not based on a PW force applied to the physical twin in the physical world and the PW controller uses the other VW motion data to control the motion of the physical twin to match the motion of the virtual twin. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 30
Modified Sato teaches the system of claim 28 (as discussed above in claim 28), 
Sato is silent regarding wherein the PW controller controls motion of the physical twin such that collisions involving the physical twin are avoided in the physical world.

Hazan teaches wherein the PW controller controls motion of the physical twin such that collisions involving the physical twin are avoided in the physical world (see [0047]-[0048], [0054]-[0055] and [0061]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hazan to modified Sato. That is, it would have been obvious to take the system of modified Sato and further include a step wherein the PW controller controls motion of the physical twin such that collisions involving the physical twin are avoided in the physical world, as taught by Hazan. 
Hazan teaches connecting a virtual robot twin and physical robot twin together so that when the virtual robot twin detects a collision, the physical robot twin follows the movement of the virtual robot twin of stopping, slowing down or deviating to avoid a physical collision. Doing so enables a user to add virtual obstacles to the virtual world to easily program the physical robot twin to avoid collisions in the physical world. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Sato in order to attain the same results. 
Application of the known technique taught by Hazan to the system taught by modified Sato would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the PW controller controls motion of the physical twin such that collisions involving the physical twin are avoided in the physical world. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 40
Modified Sato teaches the method of claim 39 (as discussed above in claim 39), 
Sato is silent regarding further comprising: 
providing other VW motion data corresponding to other motion of the virtual twin that is not based on a PW force applied to the physical twin in the physical world; and 
using the other VW motion data to control the motion of the physical twin to match the motion of the virtual twin.
Hazan teaches a computer-implemented method (see all Figs.; [0008] for controlling (i) motion of a first twin (see Fig. 4; virtual cobot 301; [0008], [0040] and [0053] in a first world (see Fig. 4; superimposed meta cell 330; [0008] and [0053]) and (ii) motion of a second twin (see Fig. 4; physical cobot 201; [0008], [0040] and [0053]) in a second world (see Fig. 4; lab cell 200; [0008], [0040] and [0053]), the method comprising: 
providing first-world motion data corresponding to the motion of the first twin in the first world (see [0047]-[0048], [0054]-[0055] and [0061]); and 
using the first-world motion data to control the motion of the second twin in the second world to match the motion of the first twin in the first world (see [0047]-[0048], [0054]-[0055] and [0061], especially [0048 "...once the virtual cobot detects a collision in the virtual environment, both virtual and physical cobots receive a collision notification. The collision notification may contain instructions causing the cobot to stop, slow down, deviate, and/or to issue a warning."]), wherein: 
the first world a virtual world (see Fig. 4; superimposed meta cell 330; [0008] and [0053]); and 
the second world is the physical world (see Fig. 4; lab cell 200; [0008], [0040] and [0053]).
further comprising: 
providing other VW motion data corresponding to other motion of the virtual twin that is not based on a PW force applied to the physical twin in the physical world (see [0047]-[0048], [0054]-[0055] and [0061]); and 
using the other VW motion data to control the motion of the physical twin to match the motion of the virtual twin (see [0047]-[0048], [0054]-[0055] and [0061], especially [0048 "...once the virtual cobot detects a collision in the virtual environment, both virtual and physical cobots receive a collision notification. The collision notification may contain instructions causing the cobot to stop, slow down, deviate, and/or to issue a warning."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hazan to modified Sato. That is, it would have been obvious to take the process of modified Sato and further include steps of providing other VW motion data corresponding to other motion of the virtual twin that is not based on a PW force applied to the physical twin in the physical world and using the other VW motion data to control the motion of the physical twin to match the motion of the virtual twin, as taught by Hazan. 
Hazan teaches connecting a virtual robot twin and physical robot twin together so that when the virtual robot twin detects a collision, the physical robot twin follows the movement of the virtual robot twin of stopping, slowing down or deviating. Doing so enables a user to add virtual obstacles to the virtual world to easily program the physical robot twin to avoid collisions in the physical world. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Sato in order to attain the same results. 
Application of the known technique taught by Hazan to the process taught by modified Sato would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising providing other VW motion data corresponding to other motion of the virtual twin that is not based on a PW force applied to the physical twin in the physical world and using the other VW motion data to control the motion of the physical twin to match the motion of the virtual twin. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 41
Modified Sato teaches the method of claim 39 (as discussed above in claim 39), 
Sato is silent regarding wherein motion of the physical twin is controlled such that collisions involving the physical twin are avoided in the physical world.
Hazan teaches wherein motion of the physical twin is controlled such that collisions involving the physical twin are avoided in the physical world (see [0047]-[0048], [0054]-[0055] and [0061]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hazan to modified Sato. That is, it would have been obvious to take the process of modified Sato and further include a step wherein motion of the physical twin is controlled such that collisions involving the physical twin are avoided in the physical world, as taught by Hazan. 
Hazan teaches connecting a virtual robot twin and physical robot twin together so that when the virtual robot twin detects a collision, the physical robot twin follows the movement of the virtual robot twin of stopping, slowing down or deviating to avoid a physical collision. Doing so enables a user to add virtual obstacles to the virtual world to easily program the physical robot twin to avoid collisions in the physical world. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Sato in order to attain the same results. 
Application of the known technique taught by Hazan to the process taught by modified Sato would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein motion of the physical twin is controlled such that collisions involving the physical twin are avoided in the physical world. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664